DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vertical and horizontal lines comprising fishnet must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figures 1 and 4A-C are not proper black and white line drawings (see MPEP 608.02). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office 
Specification
The disclosure is objected to because of the following informalities:
Page 6, line 9 recites “can be place” which should be --can be placed--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "fishnet" in claims 26-30 is a relative term which renders the claim indefinite.  The term "fishnet" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Fishnet” can mean a net to catch fish, and a style of hosiery neither of which specify how the vertical and horizontal lines can comprise “fishnet”. For examination purposes comprised of fishnet will be interpreted as meaning the vertical and horizontal support lines are made of a fishnet pattern of (such as mesh) of a material that can be used to make a net to catch fish (such as nylon).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 27-29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 27-29 comprise of horizontal and vertical lines comprising fishnet with square openings less than 30 centimeters. This would make the horizontal lines closer than the 30 centimeters apart as required in claim 19. For examination purposes claims 27-29 will be interpreted as not having the limitation of the horizontal lines being at least 30 centimeters apart.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (US 2005/0044785) in view of Gopinathan (US 2009/0263514) and Takeda (US 9,357,716). 
Regarding claim 1, Bai discloses a method of growing pepper plants (Paragraph [0002]) comprising, constructing a trellis system including vertical 33 (Figure 1) and horizontal 18 (Figure 1) vine support lines, wherein the vertical lines are up to 5 meters high (Paragraph [0048]; lines can be 10ft long which is about 3m), and growing pepper vines up the vertical lines 30 (Figure 1; Paragraph [0047], resulting in a dense hedgerow of pepper plants and enhanced pepper yield per acre ([Paragraph [0077]; growing two crops at one allows more to be grown per acre).
Bai fails to explicitly disclose wherein the peppers are black peppers, growing pepper vines across the horizontal lines, and wherein the vertical lines are up to 50 centimeters apart
Gopinathan teaches, in the analogous art of peppers, black pepper plants growing on trellis systems (Paragraph [0039]; “piper nigrum” is black pepper).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of growing pepper plants as disclosed by Bai and grown black pepper plants as taught by Gopinathan so that the black pepper can properly grow (Paragraph [0039]).
Takeda teaches, in the analogous art of trellis systems, growing vines across horizontal support lines 10 (Figure 2; Column 4, lines 35-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of growing black pepper plants as taught by Bai and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the vertical lines and made them less than 50 centimeters apart in order to grow more plants in less space, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 18, Bai, Gopinathan, and Takeda teach the black pepper per acre produced by the process of claim 1 as stated above. Since the process of claim 1 is taught above, the process would result in the black pepper per acre.
Claims 19-21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (US 2005/0044785).
Regarding claim 19, Bai discloses a trellis system comprising, a system of horizontal vine support lines 18 (Figure 1), supporting a system of vertical vine support lines 33 (Figure 1) the vertical lines being up to 5 meters high (Paragraph [0048]; lines can be 10ft long which is about 3m), wherein the system is particularly adapted for supporting a dense hedgerow of pepper plants and enhanced black pepper yield per acre of soil (the trellis system can be used to grow enhanced black pepper plants; Paragraph [0014], can grow any vine crops).  
Bai fails to disclose wherein the vertical lines are up to 50 centimeters apart, and the horizontal lines being at least 30 centimeters apart.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the vertical lines and made them less than 50 centimeters apart in order to grow more plants in less space and have the horizontal lines being at least 30 centimeters apart in order to allow the plants to get adequate sunlight, and since it has been held .  In re Aller, 105 USPQ 233.
Regarding claim 20, Bai teaches the trellis system of claim 19 as stated above.
Bai fails to explicitly disclose the trellis system covering up to 20 acres of soil; however, discloses the individual media carrier is up to 300 feet long (Paragraph [0044]). Therefore, if the system comprised of only one individual carrier it would be much less than 20 acres (1 acre is 43,560 square feet). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the clamed invention for the system to cover up to 20 acres since one carrier is much less than an acre, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 21, Bai teaches the trellis system of claim 20 as stated above.
Bai fails to disclose the trellis system covering up to 10 acres of soil, however discloses the individual media carrier is up to 300 feet long (Paragraph [0044]). Therefore, if the system comprised of only one individual carrier it would be much less than 10 acres (1 acre is 43,560 square feet). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the clamed invention for the system to cover up to 10 acres since one carrier is much less than an acre, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 25, Bai teaches the trellis system of claim 19 as stated above, wherein the vertical lines 33 (Figure 1) are between 45 and 90 degrees from the horizontal (Figure 1 shows the vertical lines 90 degrees from the horizontal). {P59152 04119254.DOCX}P59152Page 3  
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (US 2005/0044785) as applied to claim 19 above, and further in view of Chao (US 2018/0049375).

Regarding claim 22, Bai teaches the trellis system of claim 19 as stated above. 
Bai fails to explicitly disclose wherein the vertical lines comprise coir fiber.  
Chao teaches, in the analogous art of plant containers, a plant container with vertical support 102 (Figure 2D) comprising coir fiber 103 (Paragraph [0010] and [0011] “growth substrate” made with coir fiber nested in the frame).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vertical lines as disclosed by Bai and add coir fiber as taught by Chao in order to help the plant grow (Paragraph [0011]), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (US 2005/0044785) as applied to claim 19 above, and further in view of Parrish (US 2016/0165814).
Regarding claim 23, Bai teaches the trellis system of claim 19 as stated above. 
Bai fails to explicitly disclose wherein the horizontal lines comprise steel cable.  
Parrish teaches, in the analogous art of trellis systems, horizontal support lines 120 (Figure 1) comprised of steel cable (Paragraph [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the horizontal lines as disclosed by Bai and make them with steel cable as taught by Parrish in order to make sure the cables are strong enough to support the plants (Paragraph [0042]), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin.
Claims 24 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (US 2005/0044785) as applied to claim 19 above, and further in view of Neff (US 5,647,166).
Regarding claim 24, Bai teaches the trellis system of claim 19 as stated above.
Bai fails to explicitly disclose wherein the vertical lines comprise nylon rope.  
Neff teaches, in the analogous art of trellis systems, vertical support lines 58 (Figure 1) comprised of nylon rope (Column 9, lines 31-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vertical lines as disclosed by Bai and make them of nylon rope, as taught by Neff so that the tension of the supports can be adjusted (Column 9, lines 31-36), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 26, Bai teaches the trellis system of claim 19 as stated above.
Bai fails to disclose wherein the vertical and horizontal lines comprise fishnet.  
Neff teaches, in the analogous art of trellis systems, vertical support lines 58 (Figure 1) and horizontal support lines 62 (Figure 1) comprised of fishnet (See 112 Rejection) (Column 9, lines 31-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the vertical and horizontal lines as disclosed by Bai and have them comprised of fishnet in order to provide more support to the plants, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 and it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.



Neff fails to explicitly disclose wherein the square openings are up to 3 centimeters on a side.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fishnet as taught by Neff and make the square openings 3 centimeters or less so that the plants have more support, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 28, Bai and Neff teach the trellis system of claim 26 as stated above, wherein the fishnet has square openings (Column 9, lines 31-32; Neff).
Neff fails to explicitly disclose wherein the square openings are up to 10 centimeters on a side.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fishnet as taught by Neff and make the square openings 10 centimeters or less so that the plants have more support, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 29, Bai and Neff teach the trellis system of claim 26 as stated above, wherein the fishnet has square openings (Column 9, lines 31-32; Neff).
Neff fails to explicitly disclose wherein the square openings are up to 15 centimeters on a side.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fishnet as taught by Neff and make the square openings 15 centimeters or less so that the plants have more support, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Neff fails to explicitly disclose wherein the square openings are up to 30 centimeters on a side.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fishnet as taught by Neff and make the square openings 30 centimeters or less so that the plants have more support, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL LYNN RYDBERG whose telephone number is (571)272-6323.  The examiner can normally be reached on M-Th 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 5712705301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/A.R./Examiner, Art Unit 3642         

/MARC BURGESS/Primary Examiner, Art Unit 3642